Citation Nr: 0720919	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-24 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a circulatory 
disorder of the left lower extremity.  

2.  Entitlement to an effective date prior to July 26, 2002, 
for the grant of service connection for complex partial 
seizure disorder.  

3.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected complex partial seizure disorder.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and J. D.



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran performed active service from September 1954 to 
August 1957.  He also served in the National Guard/Reserve 
from November 1959 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions in May 2003 and June 2004.  

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for a 
circulatory disorder of the left lower extremity is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed July 1996 rating action, the RO 
confirmed and continued its prior denial of service 
connection for a seizure disorder.  

2.  The veteran's request to reopen his claim for service 
connection for a seizure disorder was received by the RO on 
July 26, 2002.  

3.  In June 2004, the RO granted service connection for a 
seizure disorder effective on July 26, 2002.  

4.  The service-connected seizure disorder is manifested by 
no more than at least one major seizure in the last 2 years 
or at least two minor seizures in the last six months.  



CONCLUSIONS OF LAW

1.  An effective earlier than July 26, 2002, for the grant of 
service connection for a seizure disorder is not assignable.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).  

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected seizure 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.1, 4.7, 4.124a including 
Diagnostic Code 8914 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for an effective date for service connection for a seizure 
disorder prior to July 26, 2002 and for an increased initial 
rating for his service-connected seizure disorder.  

In October 2004, the RO informed the veteran that in order to 
establish an increased rating for his service-connected 
seizure disorder, the evidence had to show that such 
disability had gotten worse.  The RO also noted that evidence 
which could support the veteran's claim for an earlier 
effective date could consist of the dates and records of 
treatment for his service connected seizure disorder.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was or 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal.  Already on file was a 
substantial body of evidence reflecting the veteran's 
treatment in service; reports of VA examinations performed in 
December 1969 and December 2003; reports reflecting the 
veteran's treatment by VA from April 1994 through July 2004; 
a December 2002 statement from the veteran's ex-wife; and the 
transcript of the veteran's hearing at the RO in December 
2003.  

In response to VA's notice, additional evidence was received, 
primarily reflecting the veteran's treatment by VA from June 
2004 through March 2005.  The RO informed the veteran of his 
right to have an additional hearing; however, he declined to 
exercise that right.  Thus, the veteran has had ample 
opportunity to participate in the development of his appeal.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent that the considerations 
in Dingess apply to these claims, the veteran was notified of 
those considerations in March 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims for an earlier effective date 
for service connection for his service-connected seizure 
disorder as well as an increased initial rating for that 
disorder.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support either of the foregoing claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to his 
claims for an earlier effective date for service connection 
for his service-connected seizure disorder as well as an 
increased initial rating for that disorder.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim for an increased rating for eczema.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


II.  Facts and Analysis

A.  Earlier Effective Date

The veteran seeks an effective date prior to July 26, 2002, 
for the grant of service connection for his seizure disorder.  
He asserts that his seizures have been present since service 
and that he filed a claim many years ago.  

Although the veteran did submit a claim for service 
connection for seizures, claimed as cataplexy, in October 
1969, that claim was denied by the RO in February 1970.  

The veteran was notified of that decision, as well as his 
appellate rights.  However, a Notice of Disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision became final under the regulations.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1969).  

On February 29, 1996, the veteran applied to reopen his claim 
of service connection for seizures, claimed as dizziness and 
passing out.  

The evidence received in support of his claim reflected his 
treatment at VA from September 1995 through April 1996.  The 
RO found such evidence cumulative and duplicative of that 
previously on file.  38 C.F.R. § 3.156 (1996).  In July 1996, 
the RO confirmed and continued the prior denial of service 
connection for a seizure disorder.  

The veteran was notified of that decision, as well as his 
appellate rights.  However, a Notice of Disagreement was not 
received to initiate an appeal.  Therefore, that decision 
became also final under the regulations.  38 U.S.C.A. 
§ 4005(c) (West 1991); 38 C.F.R. § 20.1103 (1996).  

On July 26, 2002, the veteran applied to reopen his claim of 
service connection for seizures.  After reviewing the record, 
the RO granted service connection for seizures, effective on 
July 26, 2002, the date of claim.  

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(a) (1996).  

When, as here, new and material evidence is received after a 
final disallowance, the effective date of service connection 
will be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

Thus, even if the seizures were manifested prior to July 26, 
2002, the effective date for the grant of service connection 
will the date of the receipt of the claim, as that clearly 
occurred later.  Accordingly, an effective date prior to July 
26, 2002, for service connection for seizures is not 
warranted.  

In arriving at this decision, the Board notes that a specific 
claim in the form prescribed by the VA must be filed in order 
for benefits to be paid to any individual under the laws 
administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a claimant, his authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Id.  

Following notice of the RO's July 1996 decision, there was no 
communication received from veteran, which could have even 
been construed as an informal claim for service connection 
for a seizure disorder.  


B.  Increased Rating for Partial Complex Seizures

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The veteran's psychomotor seizures are evaluated in 
accordance with a general rating formula.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8914.  

A 20 percent rating is warranted if there is at least 1 major 
seizure in the last 2 years; or at least 2 minor seizures in 
the last 6 months.  Id.  

A 40 percent rating is warranted for at least 1 major seizure 
in the last 6 months or 2 in the last year; or averaging at 
least 5 to 8 minor seizures weekly 6 months.  Id.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In its June 2004 decision on appeal, the RO granted service 
connection for partial complex seizures.  The RO assigned a 
20 percent rating, effective on July 26, 2002.  That action 
was an initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
seizure disorder.  38 C.F.R. §§ 4.1, 4.2; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During a neurologic consultation in service in November 1956, 
the veteran reported a one and a half year history of 
approximately nine episodes (also reported as blackout 
spells)in which he had experienced a sense of unreality.  
They lasted approximately 20 seconds and were often 
associated with episodes of laughing.  During those times, he 
would reportedly appear lost or far away.  

During VA outpatient treatment in July 2002, the veteran 
reported a five year history of approximately 20 to 30 
blackout spells.  He acknowledged that he was just guessing 
and could not say for sure how many spells he had 
experienced.  

Indeed, during subsequent VA treatment that month, it was 
noted that the veteran had a poorly documented history of 
possible spells of loss of consciousness.  There had been no 
good eye witness accounts or history of auras, antecedent 
events or other events following the loss of consciousness.  

In November 2002, the veteran's ex-wife reported that, during 
the twelve years she had been married to him, she witnessed 
at least 3 or 4 spells.  

During a May 2003 VA neurology consultation, the veteran 
reported that his blackout spells happened several times a 
day to one every couple of months.  

However, during EEG testing in November 2003, it was noted 
that the veteran had been placed on medication and was 
asymptomatic.  During a VA neurologic examination in December 
2003, the veteran stated that he had not had any episodes 
during the previous year.  

During VA outpatient treatment in July 2004, the veteran 
noted that, although the medication prevented prolonged 
seizures, he had as many as 20 to 30 episodes per week when 
he would experience blackouts and memory gaps lasting 
approximately 30 seconds.  

Although the veteran's most recent report suggests an 
increase in his seizures, the preponderance of the evidence 
shows a history of much less frequent blackouts.  Indeed, 
such evidence more nearly reflects the criteria for no more 
than a 20 percent schedular rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8914.  

In this regard, the veteran was discharged from the VA 
neurology service in November 2004, because it was felt that 
his seizures were under control.  Accordingly, an increased 
rating is not warranted.

In arriving at this decision, the Board has considered the 
possibility of assigning staged ratings for the veteran's 
seizures.  However, the frequency of his seizures has been 
generally consistent since service connection was granted.  
Accordingly, staged ratings are not warranted.  Fenderson.  



ORDER

An effective date prior to July 26, 2002, for the grant of 
service connection for a seizure disorder is denied.  

An initial rating in excess of 20 percent for the veteran's 
service-connected seizure disorder is denied.  



REMAND

In July 1996, the RO also denied the veteran's claim of 
service connection for a circulatory disorder of the left 
lower extremity.  The veteran did not appeal that decision, 
and it became final under the VA law and regulations then in 
effect.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1996).  The veteran has petitioned to reopen that claim.  

During a hearing at the RO in December 2003, the veteran 
testified that his circulatory disturbance of the left lower 
extremity was due, at least in part, to the residuals of a 
left shin injury in service and/or an ingrown toenail of the 
left great toe.  

The service medical records show that in November 1954, he 
sustained an abrasion and contusion of the left shin.  They 
also show treatment many times for an ingrown toenail of the 
left great toe.  

The medical records received since the RO's July 1996 
decision show that the veteran has been treated for various 
disorders of his lower extremities, including and a 
circulatory disorder.  

By a rating action in January 2005, the RO granted service 
connection for a dystrophic left big toenail with scar 
tissue, the residual of toenail removal in service.  A 10 
percent rating was assigned effective on July 21, 2004.  

In November 2000 and June 2004, laboratory testing was 
negative for peripheral vascular disease.  In March 2006, the 
veteran was hospitalized by VA for the treatment of deep 
venous thrombosis.  That hospitalization was through the VA 
Medical Center (MC) in Albany, New York.

The report of the veteran's March 2006 VA hospitalization has 
not been associated with the claims folder.  Indeed, there is 
no evidence that it was ever reviewed by the RO.  Such 
hospital report could be relevant to the veteran's claim of 
service connection for a circulatory disturbance of the left 
lower extremity.  

In this regard, there is no evidence that the veteran has 
waived his right to have that report reviewed by the RO prior 
to the Board.  38 C.F.R. § 20.1304.  

To date, VA has not examined the veteran to determine the 
likely etiology of the claimed circulatory disturbance of the 
left lower extremity.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must request the records of 
the veteran's March 2006 hospitalization 
directly from the Albany VAMC.  

Such records should include, but are not 
limited to, discharge summaries, daily 
clinical records, consultation reports, 
X-ray reports, laboratory studies, 
doctor's notes, nurse's notes, and 
prescription records.  

Also request that the veteran provide any 
such records she may have in his 
possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the veteran in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
circulatory disorder affecting his left 
lower extremity.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner must also render an opinion 
(with rationale) as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any circulatory disability of the left 
lower extremity is due to any event or 
incident of service or was caused or 
aggravated by a service-connected 
disability.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issue of service-connection for a 
circulatory disorder of the left lower 
extremity in light of all the evidence of 
record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless he is notified to do so.  It must 
be emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


